PER CURIAM:
The Board of Governors of The Florida Bar has filed herein its recommendation for reinstatement to The Florida Bar of Petitioner Stanley S. Phillips, confirming the Referee’s favorable report and recommendations, pursuant to Integration Rule 11.11(10), 32 F.S.A.
It appears therefrom that petitioner’s conduct has been exemplary and that he would conduct his activities as a member of The Florida Bar in a highly ethical and competent manner. Upon the Referee’s report and the recommendation for reinstatement by the Board of Governors of The Florida Bar, it is
Ordered that Petitioner Stanley S. Phillips be and he is hereby reinstated as a member of The Florida Bar.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD and DEKLE, JJ., concur.